Citation Nr: 1337423	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-49 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a sinus disorder.  

2. Entitlement to a rating in excess of 30 percent for generalized anxiety disorder (GAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to June 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2010 and November 2011, the Veteran testified during personal hearings at the RO.  Transcripts of both hearings are of record.  The Veteran failed to report for a scheduled Board hearing in June 2013; the hearing request is withdrawn.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

In correspondence received in September 2013, prior to the promulgation of a decision in these appeals, the Board received notification from the Veteran that a withdrawal of the appeals was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in correspondence received by the Board in September 2013, the Veteran withdrew the issues on appeal.  No allegations of errors of fact or law remain for appellate consideration.  The Board does not have jurisdiction to review the appeals, and they are dismissed.  


ORDER

Service connection for a sinus disorder is dismissed.  

A rating in excess of 30 percent for GAD is dismissed.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


